DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
               Allowable Subject Matter
2.  	Claims 1, 3, 5-13 allowed.
                                                                          Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance:
4. 	Regarding Claims 1, 3, 5-13, the prior art failed to disclose or reasonably suggest wherein the first redistribution thermal release layer is configured to sustain a thermal resistance between about 0.04 °C cm2/Watt and about 0.25 °C cm2/Watt, wherein the first redistribution thermal release layer comprises an organic material interstitially mingled with carbon nanotubes; wherein an aspect ratio of the carbon nanotubes is between about 1:1 and about 1:100. 
	 
Remarks:
The closest prior arts are Dangelo et al., (US 20110103020 A1), and Tsai et al., US 20160365247 A1. However, none of the reference teaches or suggest the claimed invention, for instance “......wherein the first redistribution thermal release layer is configured to sustain a thermal resistance between about 0.04 °C cm2/Watt and about 0.25 °C cm2/Watt, wherein the first redistribution thermal release layer comprises an organic material interstitially mingled with carbon nanotubes; wherein an aspect ratio of the carbon nanotubes is between about 1:1 and about 1:100, as recited in the claim.     

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899